Citation Nr: 1541369	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disability and, if so, whether service connection is warranted for the claimed disorder.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral shoulder disability and, if so, whether service connection is warranted for the claimed disability.

3. Entitlement to service connection for bone cancer of the right leg.

4. Entitlement to service connection for skin cancer of the nose, to include as due to herbicide exposure.

5. Entitlement to service connection for seborrheic dermatitis of the scalp, claimed as dermatology problems and a non-healing sore on the back of the head, to include as due to herbicide exposure.

6. Entitlement to service connection for a bilateral knee disability.

7. Entitlement to service connection for temporomandibular joint syndrome (TMJ).
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1958 to February 1962 and from May 1962 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The March 2009 rating decision, November 2009 statement of the case (SOC) and March 2015 supplemental SOC contained the issue of a non-healing sore on the left side of the back.  However, in his August 2009 notice of disagreement, the Veteran clearly indicated this issue was a mistake on part of the RO, stating "[t]here was no claim for...non-healing sore left side of back."  Given the Veteran's clear and unequivocal statement regarding his intentions that matter is deemed not to be on appeal.

It is noted that the Veteran's claims file is now encompassed completely in the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The issues of service connection for skin cancer of the nose, seborrheic dermatitis, TMJ, and disabilities of the bilateral knees, bilateral shoulders and cervical spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. An August 1985 rating decision denied the Veteran's claims of entitlement to service connection for cervical spine and bilateral shoulder bursitis.  The Veteran was notified of his appellate rights, but did not complete an appeal of this rating decision.

2. Evidence received since the August 1985 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claims of service connection for cervical spine and bilateral shoulder disabilities and raises a reasonable possibility of substantiating the Veteran's claims of service connection.

3. The Veteran has not been diagnosed with bone cancer of the right leg at any point during the appeal period.


CONCLUSIONS OF LAW

1. The August 1985 rating decision which denied the Veteran's claims of entitlement to service connection for cervical spine and bilateral shoulder disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the August 1985 rating decision in connection with Veteran's claim of service connection for a cervical spine disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Evidence received since the August 1985 rating decision in connection with Veteran's claim of service connection for a bilateral shoulder disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. Chronic bone cancer of the right leg was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the service connection claim decided below, the Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All private post-service medical treatment records identified by the Veteran have also been obtained.  The Board acknowledges that VA treatment records for a significant period have not been associated with the claims file.  However, as discussed in detail below, the Veteran has specifically stated that he does not currently suffer from bone cancer of the right leg.  Thus, there is no prejudice in adjudicating this portion of the Veteran's appeal absent these VA treatment records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


I. Application to Reopen

The RO most recently denied the Veteran's claims of service connection for cervical spine and bilateral shoulder disabilities by an August 1985 rating decision, in which the RO determined that service connection was not warranted because there was insufficient evidence to establish that the Veteran then suffered from such disabilities.  The Veteran was notified of this decision and of his procedural and appellate rights, but did not complete an appeal of this decision.  Thus, the August 1985 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the August 1985 rating decision includes a significant number of private treatment records indicating diagnoses of bursitis and/or arthritis of the cervical spine and bilateral shoulders, as well as statements from the Veteran suggesting continuity of symptomatology.  In light of the low threshold established by the Court in Shade, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claims of entitlement to service connection for cervical spine and bilateral shoulder disabilities must be reopened.  However, for the reasons discussed in the REMAND section below, additional development is required prior to an appellate decision on the merits of the Veteran's claims.

II. Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims service connection for bone cancer of the right leg.  Service records verify that, in 1962, a tumor was excised from the right thigh, leaving only scarring as residuals (for which service connection has previously been awarded).

Significantly, the current, competent evidence of record indicates the Veteran does not suffer from any other chronic residuals or recurrence of bone cancer of the right leg.  The Veteran has not identified any competent medical records which may support a current diagnosis of bone cancer of the right leg.  In fact, the Veteran specifically stated in his notice of disagreement that "[s]o far [the cancer] has not returned."  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even though the record supports the fact that the Veteran was treated with the removal of a tumor on the right thigh during service, such a procedure is not germane in the absence of any resulting chronic disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  Should he later develop chronic residuals or a recurrence of this in-service disease, he is free to submit an application to reopen his claim of service connection.

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt rule does not apply in this case.  As such, the Board finds that the Veteran's claim for service connection for bone cancer of the right leg must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral shoulder disability is reopened; to this extent only, the appeal is granted.

Service connection for bone cancer of the right leg is denied.

REMAND

Additional development is required prior to a decision on the merits of the remainder of the Veteran's claims.  Initially, the Board observes that comprehensive VA treatment records, while reviewed electronically by the AOJ, have not been associated with the virtual claims file for the period prior to February 2014; thus, these records are not available for the Board to review.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the virtual claims file prior to adjudicating the appeal on the merits.

With respect to the orthopaedic issues on appeal, including bursitis/arthritis of the bilateral shoulders, bursitis/arthritis of the cervical spine, and arthritis of the bilateral knees, a VA medical opinion was obtained in March 2015, in which the examiner rendered a negative etiological opinion, based on the Veteran having not been treated for these conditions during service.  Initially, the Board notes that service connection may be warranted for a disability that first manifest following service separation if the medical evidence indicates it was incurred in service.  See 38 C.F.R. § 3.303(d).  In other words, the fact that a disability was not diagnosed or treated in service may not serve as the sole basis for a denial of service connection.  Furthermore, a January 1983 Report of Medical History notes pain on both knees, off and on (arthritis), and bursitis of the neck and shoulders, three years prior, suggesting that the Veteran did, in fact, suffer from neck, shoulder, and knee pain in service.  Given these inadequacies, an addendum VA medical opinion must be obtained.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the claims for skin cancer of the nose and seborrheic dermatitis of the scalp, the Veteran asserts these conditions are due to herbicide exposure, which has been previously conceded based on the Veteran's service in the Republic of Vietnam.  Even though these conditions are not included among those presumed to be due to herbicide exposure (see 38 C.F.R. § 3.309(e)), service connection may be still be awarded on a direct basis.  See generally Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In light of the Veteran's conceded in-service herbicide exposure, a VA examination with opinion is warranted.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, given the lack of VA treatment records, the record is unclear as to whether the Veteran has been diagnosed with TMJ during the appeal period.  As such, if the expanded record indicate such a diagnosis, an etiological opinion should also be obtained with respect to this issue.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the virtual claims file all outstanding VA treatment records.  Specifically, all records generated by VA facilities prior to February 2014 and from June 2015 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Forward the claims file to an appropriate VA examiner for the purpose of obtaining etiological opinions related to the Veteran's claimed cervical spine, bilateral shoulder and bilateral knee disabilities.  The entire claims file must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  If the examiner determines a physical examination would be beneficial, one is to be arranged (subject to the Veteran's health and ability to attend such examination).  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the examiner is requested to address the following:

a. For each of the Veteran's claimed cervical spine, bilateral shoulder and bilateral knee disabilities, please indicate the current clinical diagnosis, specifically stating as to whether a diagnosis of a form of arthritis is appropriate.

b. For each diagnosed disorder provided above, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disorder had its onset or is otherwise etiologically due to the Veteran's period of active service.  In offering this opinion, the examiner must address the following:

i. reports of bilateral knee pain and bursitis of the cervical spine and bilateral shoulders as shown on a January 1983 Report of Medical History;

ii. a February 1985 VA examination which showed chronic pain of the neck/shoulders and chronic bursitis of both shoulders by history; and

iii. to the extent a form of arthritis is diagnosed, comment as to whether any assertion of a continuity of symptomatology may be attributable to such a diagnosis, regardless of the date of onset.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles which led to any conclusion reached.

3. Forward the claims file to an appropriate VA examiner for the purpose of obtaining etiological opinions related to the Veteran's claimed skin cancer on the nose and seborrheic dermatitis of the scalp.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  If the examiner determines a physical examination would be beneficial, one is to be arranged (subject to the Veteran's health and ability to attend such examination).  Any clinically indicated testing and/or consultations must be performed.  

Following a review of the claims file, and examination of the Veteran if performed, the examiner is requested to provide an opinion for each disorder (skin cancer of the nose and seborrheic dermatitis of the scalp) as to whether it is at least as likely as not (probability of at least 50 percent) that such disorder had its onset or is otherwise etiologically due to the Veteran's period of active service, to include conceded exposure to herbicides.  

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles which led to any conclusion reached.  The examiner may not render a negative opinion solely on the basis that such disorders are not listed among those presumed due to herbicide exposure.

4. If, and only if, the expanded record indicates a diagnosis of TMJ at some point during the appeal period, forward the claims file to an appropriate VA examiner for the purpose of obtaining etiological opinion related to the Veteran's claimed TMJ.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  If the examiner determines a physical examination would be beneficial, one is to be arranged (subject to the Veteran's health and ability to attend such examination).  Any clinically indicated testing and/or consultations must be performed.  

Following a review of the claims file, and examination of the Veteran if performed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that TMJ had its onset or is otherwise etiologically due to the Veteran's period of active service, specifically commenting on in-service symptomatology as reported by the Veteran, including difficult and painful chewing.  

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles which led to any conclusion reached.  

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


